Citation Nr: 0942828	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic fatigue 
syndrome or fatigue, including as due to an undiagnosed 
illness.  

2.  Service connection for chronic fatigue syndrome or 
fatigue, including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985 
and from November 1990 to June 1991, including a tour in 
Southwest Asia during the Persian Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  In an unappealed December 2004 rating decision, the RO 
denied a claim for service connection for chronic fatigue 
syndrome or fatigue, including as due to undiagnosed illness, 
finding no evidence that showed a current condition 
manifested to a compensable degree that was incurred in or 
aggravated by military service.  

2.  Evidence received since the December 2004 decision is not 
cumulative or redundant, shows a current disability and a 
potential nexus to service and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for chronic fatigue syndrome or fatigue, 
including as due to an undiagnosed illness.  

3.  To the extent that the symptoms of fatigue have been 
recognized on medical examination, such symptoms have been 
related to diagnosed conditions. 

4.  There is no current disability involving fatigue that is 
etiologically related to the Veteran's period of service.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for chronic 
fatigue syndrome or fatigue, including as due to undiagnosed 
illness.  38 U.S.C.A. §§ 5108, 7104 (2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2009).

2.  Chronic fatigue syndrome or a disability manifested by 
fatigue, to include as due to undiagnosed illness, is not, 
and may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria for a medically unexplained 
chronic multisymptom illness; or (C) Any diagnosed illness 
that the Secretary determines warrants a presumption of 
service-connection.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology are not considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

'Objective indications of chronic disability' include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period are 
considered chronic.  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 
'direct service connection,' there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

History and Analysis

New and material evidence for service connection for chronic 
fatigue syndrome or fatigue, including as due to undiagnosed 
illness

Prior to the current claim, the Veteran's claim for service 
connection for chronic fatigue syndrome or fatigue, including 
as due to undiagnosed illness, was last denied by the 
Philadelphia, Pennsylvania RO in a December 2004 rating 
decision.  The Veteran never filed an appeal of this 
decision, including after the issued December 2004 Statement 
of the Case.  In August 2005 the Veteran submitted a request 
to reopen a claim for entitlement to service connection for 
chronic fatigue syndrome or fatigue, including as due to 
undiagnosed illness

Over the course of the claim, it appears that the RO found 
new and material evidence and reopened service connection for 
chronic fatigue syndrome or fatigue, including as due to 
undiagnosed illness in a June 2009 rating decision and then 
denied the service connection claim on a de novo basis.  
While the RO has adjudicated the issue on a de novo basis, 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence received, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
received to reopen service connection for chronic fatigue 
syndrome or fatigue, including as due to undiagnosed illness.  
Insofar as the Veteran's claim has been reopened, the Veteran 
is not prejudiced by the Board's discussion of materiality.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence of record prior to the December 2004 final 
rating decision showed that the Veteran complained of chronic 
fatigue, however, examinations indicated negative physical 
indications and there was no diagnosis of chronic fatigue 
syndrome or an attribution to an undiagnosed illness.  The 
December 2004 decision denied the Veteran's claim with the 
rationale that that there was no evidence that showed a 
current condition manifested to a compensable degree that was 
incurred in or aggravated by military service.  

The newly received evidence includes VA treatment records 
from 2007 to 2009 with diagnoses of chronic fatigue syndrome.  
There are also July 2008 and June 2009 statements from the 
Veteran's family and friends that he suffered from fatigue 
since returning home from service in the Persian Gulf.  

Because the newly received evidence shows signs or symptoms 
that may be manifestations of a qualifying chronic disability 
under 38 C.F.R. § 3.317, this evidence is material to the 
Veteran's claim.  In addition, the Veteran has provided 
statements that show a continuity of symptomatology of 
fatigue since discharge from service.  For these reasons, the 
Board finds that the additional evidence received is both new 
and material, and the claim for service connection for 
chronic fatigue syndrome or fatigue, including as due to 
undiagnosed illness is reopened.  

Service connection for chronic fatigue syndrome or fatigue 
due to an undiagnosed illness 

The Veteran argues that he is entitled to service connection 
for chronic fatigue syndrome or fatigue, including as due to 
an undiagnosed illness.  

Service treatment records are negative for any reference to 
fatigue or a condition causing fatigue.

A December 1993 VA Gulf War Registry medical examination 
lists a number of medical problems, but there is no 
indication of chronic fatigue syndrome or symptoms of 
fatigue.  

An April 2003 VA examiner noted the Veteran reported 
intermittent fatigue.  The Veteran admitted to a good energy 
level and at other times his energy level was low.  The 
examiner noted the Veteran worked greater than 40 hours per 
week.  No diagnosis regarding fatigue was made.  The examiner 
opined that no disabling illness existed.  He commented that 
the Veteran worked full time, greater than 40 hours per week, 
without any problems.  

Private treatment records from 2003 to 2009 from Dr. K.L. 
indicate that that the Veteran suffered from chronic fatigue.  

VA treatment records from 2007 to 2009 contain diagnoses of 
chronic fatigue syndrome.  The treatment records also note 
that the Veteran has a diagnosis of posttraumatic stress 
disorder (PTSD).  

An October 2008 VA examiner diagnosed the Veteran with MADA 
deficiency (myodenolate deaminase), an enzymatic defect in 
muscle metabolism that the Veteran was born with, per 
rheumatology and neurology evaluation.  

July 2008 and June 2009 statements from the Veteran's family 
and friends indicate that he has suffered from fatigue ever 
since returning home from service in the Persian Gulf.  Some 
of these statements also assert that the Veteran was 
subjected to chemical agents, oil fires and natural 
environmental hazards.  

A June 2009 VA examiner, who reviewed the Veteran's claims 
file and electronic records, noted that the Veteran's primary 
care physician recorded chronic fatigue via multiple visits.  
The examiner noted that the Veteran had remained an active 
member of the Pennsylvania National Guard; at least as of 
2007, and that his duty limitations were not related due to 
chronic fatigue.  The examiner noted the Veteran was 
diagnosed with fibromyalgia, irritable bowel syndrome and 
PTSD.  The examiner specifically found of interest the 
October 2008 VA examination report discussing the Veteran's 
MADA deficiency.  The Veteran during the June 2009 VA 
examination denied a new onset of debilitating fatigue that 
was severe enough to reduce or impair his average daily 
activity below 50 percent of his pre-illness activity level 
for a period of 6 months.  The examiner observed that the 
Veteran also reported other clinical conditions that may 
produce similar symptoms (MADA deficiency, sleep apnea, 
depression and PTSD.).  The Veteran went through his symptoms 
and the examiner noted that the Veteran has to walk 
extensively for his job and he gets tired with these 
activities.  The Veteran maintains a forty to fifty hour work 
week (notably night shift) and stated that by Saturday he is 
exhausted.  The Veteran denied incapacitating episodes 
requiring bed rest and treatment by a physician. 

The June 2009 VA examiner opined that the reported chronic 
fatigue syndrome is not supported by physical examination, by 
history or by laboratory studies.  She stated that an opinion 
regarding chronic fatigue being related to or caused by Gulf 
War service is not presently supported due to relatively 
normal activity and lack of effect on activities of daily 
living; his occupation and general activities are intact.  
The examiner also opined that the Veteran's lethargy was 
likely due to his depression and PTSD, as well as the 
Veteran's conditions of being a night shift worker, having 
sleep apnea and having MADA deficiency, which are all factors 
contributing to his lethargy.  The examiner opined that the 
MADA deficiency, a hereditary disorder, would be considered 
the most significant factor in his lethargy.  

The Board has reviewed the findings from the examination and 
the examination was conducted following a review of the 
claims file and its various contents.  The examination of the 
Veteran appears to be both thorough and complete and the 
opinion reached appears well supported by the medical 
evidence.  There is a rationale for the examiner's opinion 
and the Board notes that the examiner referred to evidence in 
the record in formulating the opinion.  In addition, there is 
no indication of prejudice on the part of the examiner from a 
review of the record before the Board and there is no 
competent medical evidence rebutting the examiner's findings.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for a disability manifested by fatigue, including 
as due to an undiagnosed illness.

In this case the Veteran currently has some fatigue symptoms.  
The Board acknowledges that the Veteran may have suffered 
exposure to various environmental hazards in service, 
including oil fires and chemical agents.  However, the 
ultimate question that must be answered is whether or not the 
fatigue symptoms the Veteran currently has are caused by or 
related to his military service.  The Veteran contends he has 
suffered from fatigue since his military service and multiple 
lay statements and medical histories document this.  There is 
little reason to doubt the Veteran's credibility regarding 
his history of fatigue after service, providing a continuity 
of symptomatology.  

However, while the Veteran has stated his belief that his 
fatigue symptoms are due to his military service, as a 
layperson he is generally not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

First, the medical evidence does not reflect chronic 
disability manifested by fatigue or from an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  Rather, the record reflects that, to the extent 
that the symptoms of fatigue have been recognized on medical 
examination, such symptoms have been related to diagnosed 
conditions.  On June 2009 VA examination, the VA examiner 
opined that the Veteran's reported diagnose of chronic 
fatigue syndrome was not supported by physical examination or 
by history or laboratory studies.  Rather the examiner noted 
the Veteran's diagnoses of depression and PTSD and attributed 
lethargy to these conditions, as well as the Veteran being a 
night shift worker, having sleep apnea and MADA deficiency.  
She commented that the MADA deficiency, which is a hereditary 
disorder, would be considered the most significant factor in 
the Veteran's lethargy.  Thus, as the fatigue is attributed 
to a diagnosed condition, service connection is not warranted 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Second, the record does not reflect any current disability 
involving fatigue for which the Veteran is able to be 
service-connected.  The Veteran's service treatment records 
make no reference to fatigue or any condition causing 
fatigue.  Although the Veteran is competent to describe 
fatigue symptoms from service and their continuous effect to 
the present, and the evidence of record notes fatigue, these 
symptoms are attributed to a different non-service connected 
diagnosis.  To the extent that the medical evidence relates 
the Veteran's current complaints of fatigue to depression, 
PTSD, sleep apnea and MADA deficiency, none of these are 
service-connected disabilities.  While the Veteran has 
previously filed for service connection for PTSD and a sleep 
disorder, those issues have been previously denied by the RO 
and are not currently before the Board.  

There is no contrary medical opinion of record regarding the 
Veteran's fatigue.  Not only is there no medical opinion 
evidence in support of the Veteran's claim, but there is also 
the June 2009 VA medical opinion evidence against the 
Veteran's claim.  Although the Board recognizes the Veteran's 
contentions regarding issues with fatigue since service, it 
finds that the VA examiner's opinion outweighs any continuity 
of symptomatology presented by the Veteran or assertions 
regarding the nature and etiology of the Veteran's current 
disability.  See Espiritu.  

In light of all of the above, particularly the negative June 
2009 VA medical opinion, for the Board to conclude that the 
appellant's current fatigue symptoms are attributable to a 
diagnosis with its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for entitlement to 
service connection for chronic fatigue syndrome or fatigue 
due to an undiagnosed illness must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Since the previously final claim of entitlement to service 
connection for degenerative joint disease of the right knee 
has been reopened, the Board need not make a determination as 
to whether the notice requirements of Kent have been met.  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
chronic fatigue syndrome or fatigue due to an undiagnosed 
illness by a letter in September 2005, before the adverse 
rating decisions that are the subject of this appeal.  A 
March 2006 letter provided the Veteran with the specific 
notice required by Dingess, supra.  An updated duty to assist 
letter was provided in May 2009.  A subsequent re-
adjudication followed in June 2009.  The Board concludes that 
VA has met its duty to notify the Veteran concerning his 
claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  Private treatment records are contained in 
the claims file.  The Veteran was given a VA examination with 
medical opinion, in connection with the claim.  Statements of 
the Veteran, his friends and family members and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for service connection for chronic fatigue 
syndrome or fatigue due to an undiagnosed illness is granted

Service connection for chronic fatigue syndrome or fatigue 
due to an undiagnosed illness is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


